By the Court :
In its practical application, the whole doctrine of insurance is new to us. We can not, therefore, undertake to settle principles so as to conclude us, should further litigations arise, and further investigations diffuse new lights upon the subject.
The question now necessary to decide is, whether an established doctrine-of the law of maritime insurance shall be applied to tho case of insurance upon steamboats navigating our interior rivers. The plaintiff contends that it is wholly inapplicable, and should, for that reason, be rejected.
It is admitted that if a sea vessel be injured to an extent less than one-half her value, she shall be repaired at the expense of the insurer. But in that case, one-third of the charges of repair shall be borne by the owners. The reason upon which the rule seems to be founded is, that the repairs place the vessel in a better condition than when she was insured. In this ease, it is agreed that the vessel was not improved by the repairs, and the drift of the plaintiff's argument appears to be that when the reason for the rule ceases, its obligation is at an end. We understand that the rule is of universal application, and that it is not one adapted to each particular case. It is so laid down by Judge Story, in Peel and others V. Merchants’ Insurance Co., 3 Mason, 73.
“The rule itself is somewhat arbitrary, and not founded upon an exact calculation with reference to the particular case. The ship may be almost entirely new, and then the reason for the deduction would altogether cease. The ship may be very old, and the reason for a much greater allowance would apply. The general principle upon which the rule is founded is, as stated by Ma-gens, that the underwriters ought to pay for the actual damage or *225injury, but not for the wear of the things lost or injured; and, therefore, proper allowance ought to be made for the difference in value between the new and the old. But if this difference woretc *be ascertained in every particular ease by actual inspection and estimates, there would be no end to controversies, and, therefore, general usage, which the law follows, as founded on general convenience, has applied a certain rule to all cases, not upon the notion of perfect justice, but as generally reaching, in substantial equity, the mass of them.
The doctrine, as here asserted, makes it wholly immaterial, whether, in the case before us, the steamboat was actually improved or not by the repairs. So we must declare that the principle, new for old, is applicable to steamboats, or else that fact in the case can have no weight in deciding our judgment.
We are not prepared to say, that, in general cases, steamboats, when not injured more than half their value, at the time of injury, may not be greatly improved by repairs. That is, improved from the actual condition when the injury was sustained. We think this may be the case, and if so, we are not now willing to declare that this branch of the law of marine insurance should not extend to steamboat insurances.
If we understand the counsel for the plaintiff rightly, they propose that we shall take upon ourselves to revise the whole doctrine of marine insurance, and retain part as properly applicable to the case of steamboats, and reject part as wholly inapplicable. We think this work, if necessary to be performed, should be undertaken where there is more experience and knowledge on the whole subject. Steamboats commenced running in the waters of New York before they did in the western waters. The city of New York is the great commercial emporium of the Union. Her jurists, both bench and bar, are eminent for their deep and sound learning. Questions of insurance must have arisen, yet neither in the books of reports, nor in the excellent elementary treatise of Chancellor Kent, have we any intimation that the general doctrines of the law oí marine insurances are inapplicable to steamboat insurance. Steamboats have been in use in England for years. We have no information that the principle now pressed upon us has been urged there. Under these circumstances we hold it safest to adhere to the doctrine as we find it settled, and administer it as an entire, system, to those who claim at our hands the administration of a *226part of it. When the amount of one-tbird is deducted *from the whole charge for repairs, the loss is reduced to a less sum. than ■eight hundred dollars. This not being ten percent, upon the actual value, the terms of the policy do not entitle the plaintiff to recover. The whole case is thus disposed of, and it is unnecessary for us to say anything upon the other points presented in it. Judgment for defendants.